Judgment affirmed, with costs. All concur, except Crosby, J., who dissents and votes for reversal on the law and dismissal of the complaint as to the defendant International Bus Corporation and for reversal on the facts and for granting a new trial as to the defendants Zupkoff; and Lewis, J., who dissents and votes for reversal on the law and dismissal of the complaint as to the defendant International Bus Corporation. (The judgment affirms a judgment of the Buffalo City Court in favor of plaintiff, in a negligence action.) Present — Crosby, Lewis, Cunningham, Taylor and Dowling, JJ.